—Per Curiam.
Proceeding initiated in this Court pursuant to Public Officers Law § 36 to remove respondent from the office of Chairperson of the Warren County Board of Supervisors.
Petitioners, residents of Warren County, commenced this proceeding to remove respondent from his position of Chairperson of the Warren County Board of Supervisors. The petition sets forth various allegations of maladministration and misuse of public funds, all of which respondent denies. Respondent moves to dismiss the petition on the ground that, inter alia, the proceeding does not lie under Public Officers Law § 36 because the position of Chairperson of the Warren County Board of Supervisors is a county, rather than a town or village, office.
Respondent’s position is meritorious. Chairperson of the Warren County Board of Supervisors is a county office. Public Officers Law § 36 authorizes commencement in this Court of a special proceeding to remove from office "[a]ny town, village, improvement district or fire district” official. Thus, by its terms, the statute does not apply to county officials (cf., Matter of Hammarth, 78 AD2d 598, appeal dismissed 51 NY2d 877). Consequently, respondent’s motion should be granted and the petition dismissed for lack of jurisdiction. In addition, we conclude that an award of sanctions against petitioners, as requested by respondent, is not warranted in this instance.
Crew III, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the motion to dismiss is granted and the petition is dismissed, without costs.